DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions and Status of Claims
Applicant’s election without traverse of Group I, claims 1-12, directed to a composite permanent magnet, in the reply filed on February 3, 2022 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, directed to a method, there being no allowable generic or linking claim. Claims 1-20 are pending, with claims 1-12 currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the term ‘unique’ in the limitation “unique electromagnetic properties” is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which electromagnetic properties are required to meet the claimed limitations. 
Regarding Claim 11, it is unclear which layers “the layers” refers to for the limitation “the layers provide distinct electromagnetic properties with respect to each other”. Examiner interprets “the layers” to refer to the first magnetically-hard layer and the second magnetically-hard layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20170243680 A1).
Regarding Claim 1, Wang discloses a composite permanent magnet (see Abstract) comprising: 
a plurality of first layers formed from a magnetically-hard material (see Abstract; see Fig. 1, hard magnetic layer 16); and 
a plurality of second layers formed from a magnetically-soft material (see Abstract; see para. [0029]; see Fig. 1, soft magnetic layer 18), 
wherein each of the second layers is interleaved between two different first layers and each of the first layers is formed from a compacted powder of magnetically-hard particles (see para. [0004]; see para. [0028]). 
Regarding the limitation “formed from a compacted powder”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

	Regarding Claim 2, Wang discloses wherein both the plurality of first layers and the plurality of second layers have a crystallographic texture (see para. [0035]).

Regarding Claim 4, Wang discloses wherein the plurality of second layers are formed from at least one of Fe, Co, FeCo, Ni, or combinations thereof (see para. [0025]).

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiolerio (US 20110102117 A1).
Regarding Claim 1, Chiolerio discloses a composite permanent magnet (see Abstract) comprising: 
a plurality of first layers formed from a magnetically-hard material (see Abstract; see Fig. 4 and 5, hard magnetic particles 12 and layer 12, respectively); and 
a plurality of second layers formed from a magnetically-soft material (see Abstract; see Fig. 4 and 5, soft magnetic particles 14 and layer 14, respectively)), 
wherein each of the second layers is interleaved between two different first layers and each of the first layers is formed from a compacted powder of magnetically-hard particles (see para. [0030]; see para. [0032]). 
Regarding the limitation “formed from a compacted powder”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Regarding Claim 3, Chiolerio discloses wherein the plurality of first layers are formed from at least one of NdFeB, SmCo5, MnBi, Sm-Fe-C, or combinations thereof (see para. [0024]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170243680 A1).
Regarding Claim 5, Wang discloses wherein the plurality of first layers includes a first magnetically-hard layer disposed at a first portion of the composite permanent magnet and a second magnetically-hard layer disposed at a second portion of the composite permanent magnet (see Fig. 1 

Regarding Claim 6, Wang discloses wherein the second layers are formed from a monolithic sheet material (see Fig. 1, layers 18 result in a monolithic sheet material). Further, regarding the limitation “formed from a monolithic sheet material”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Regarding Claim 7, Wang discloses the claimed structure of hard magnetic layers and soft magnetic layers (see Claim 1 above). Additionally, the composite magnet of Wang is permanent magnetic (see Abstract) and wherein the soft and hard magnet layers are exchange-coupled (see para. [0035]-[0036]), and one of ordinary skill in the art would appreciate that Wang discloses a magnet with an internal anisotropy. It would therefore obvious to one of ordinary skill in the art that the combination of the first layers and the second layers of Wang forms the claimed anisotropic internal structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 8, Wang discloses a composite permanent magnet (see Abstract) comprising: 

a magnetically-soft layer applied over the first magnetically-hard layer (see Fig. 1, soft magnetic layer 18 applied on layer 16 near substrate 12; see para. [0029] wherein layer 18 is soft magnetic layer); and 
a second magnetically-hard layer formed over the magnetically-soft layer (see Fig. 1, hard magnetic layer 16 applied over soft magnetic layer 18 nearest substrate 12). 
Regarding the limitation “formed from a compacted powder”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Wang further discloses wherein the composite magnet is permanent magnetic (see Abstract) and wherein the soft and hard magnet layers are exchange-coupled (see para. [0035]-[0036]). Therefore, one of ordinary skill in the art would appreciate that Wang discloses a magnet with an internal anisotropy. Additionally, the claimed combination of the magnetically-hard layer, magnetically-soft layer, and second magnetically-hard layer is disclosed by Wang, and it would be obvious to one of ordinary skill in the art that the structure of Wang therefore also defines the claimed anisotropic layered internal structure within the composite permanent magnet. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 10, Wang discloses wherein the magnetically-soft layer is at least partially formed from Fe, Co, FeCo, Ni, or combinations thereof (see para. [0025]).

Claims 2, 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiolerio (US 20110102117 A1).
Regarding Claim 2, Chiolerio does not expressly disclose wherein both the plurality of first layers and the plurality of second layers have a crystallographic texture; however, it would be obvious to one of ordinary skill in the art that the hard magnetic particles and soft magnetic particles, particularly those of NdFeB and Fe, Co and Ni compositions (see para. [0024] and [0038]), respectively, comprise a crystallographic texture as the particles are subjected to hot uniaxial pressing (see para. [0032]), and because it is not stated that the particles or layers are amorphous. Additionally, it is well-known in the art of permanent magnets that crystallographic texture helps to increase magnetic anisotropy

Regarding Claim 5, Chiolerio discloses wherein the plurality of first layers includes a first magnetically-hard layer disposed at a first portion of the composite permanent magnet and a second magnetically-hard layer disposed at a second portion of the composite permanent magnet (see Fig. 4 and 5 wherein a magnetically-hard layer 12 is at a bottom portion of the stack (near substrate 11) and a second magnetically-hard layer 12 is at a top portion of the stack (near surface), and the first magnetically-hard layer provides unique electromagnetic properties relative to the second magnetically-hard layer (because the structure disclosed by Chiolerio is that same that which is claimed (see Claim 1 above), it would be obvious to one of ordinary skill in the art that the first magnetically-hard layer provides unique electromagnetic properties relative to a second magnetically-hard layer).

Regarding Claim 6, Chiolerio discloses wherein the second layers are formed from a monolithic sheet material (see Fig. 5, layers 12 result in a monolithic sheet material). Further, regarding the limitation “formed from a monolithic sheet material”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.



Regarding Claim 8, Chiolerio discloses a composite permanent magnet comprising: 
a first magnetically-hard layer formed from a compacted powder material; a magnetically-soft layer applied over the first magnetically-hard layer; and a second magnetically-hard layer formed over the magnetically-soft layer (see Abstract; see Fig. 4 and 5, hard magnetic particles 12 and layer 12, respectively, below and above soft magnetic particles 14 and layer 14, respectively; see also para. [0030] and para. [0032]).
 Regarding the limitation “formed from a compacted powder”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Chiolerio does not expressly disclose wherein a combination of the magnetically-hard layer, magnetically-soft layer, and second magnetically-hard layer defines an anisotropic layered internal structure within the composite permanent magnet; however, it would be obvious to one of ordinary skill in the art that the structure of Chiolerio result in the claimed anisotropic layered internal structure because the magnetically hard and soft layers are the same as claimed. Additionally, the composite magnet of 

Regarding Claim 9, Chiolerio discloses wherein the first magnetically- hard layer and second magnetically-hard layer are at least partially formed from NdFeB, SmCo5, MnBi, Sm-Fe-C, or combinations thereof (see para. [0024]).

Regarding Claim 10, Chiolerio discloses wherein the magnetically-soft layer is at least partially formed from Fe, Co, FeCo, Ni, or combinations thereof (see para. [0038]).

Regarding Claim 12, Chiolerio does not expressly disclose wherein the first magnetically-hard layer and the second magnetically-hard layer each include elongated particles at least partially shaped during hot deformation. However, it would be obvious that the particles in the magnetically hard layers of Chiolerio also be elongated as claimed because the magnet of Chiolerio is subjected to hot uniaxial pressing (see para. [0038]; one of ordinary skill in the art would appreciate that hot uniaxial pressing would at least partially shape the particles to be elongated).

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chiolerio, as applied to Claim 1 above, in further view of Wang (US 20170243680 A1).
Regarding Claim 2, Chiolerio does not expressly disclose wherein both the plurality of first layers and the plurality of second layers have a crystallographic texture; however, it would be obvious to one of ordinary skill in the art that the hard magnetic particles and soft magnetic particles, particularly those of NdFeB and Fe, Co and Ni compositions (see para. [0024] and [0038]), respectively, comprise a crystallographic texture as the particles are subjected to hot uniaxial pressing (see para. [0032]), and because it is not stated that the particles or layers are amorphous.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hard and soft magnetic layers which have a crystallographic texture, as taught by Wang, for the invention disclosed by Chiolerio, in order to enhance exchange coupling. Additionally, it is well-known in the art of permanent magnets that crystallographic texture helps to increase magnetic anisotropy. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to Claim 8 above, in further view of Nakatani (US 5998040 A) and Johnson (US 20140002220 A1).
Regarding Claim 11, Wang does not expressly disclose wherein the first and second magnetically-hard layers may be different materials, such that the layers provide distinct electromagnetic properties with respect to each other. 
Nakatani discloses a similar invention wherein layers of the same type but of different compositions are used to provide layers of varying coercive force and anisotropy field (see Fig. 1; see Col. 2, lines 39-43). One of ordinary skill in the art would appreciate that the configuration of Nakatani be applicable to other magnets, such as permanent magnet configurations. 
Johnson also discloses a similar invention wherein the magnetic hard layer may comprise a combination of permanent magnet compositions (see para. [0027]).
It would have been obvious to have included for layers of the same type, differently compositioned layers, such as in the formation taught by Nakatani, and to provided different compositional combinations of permanent magnet layers, as taught by Johnson, such that the first and second magnetically hard layers are different materials for the invention disclosed by Wang. One would be motivated to do this in order to tailor the coercive force and anisotropy field of the magnet (see teaching by Nakatani above). Additionally, it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. One of ordinary skill in the art would appreciate that layers of two .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiolerio, as applied to Claim 8 above, in further view of Nakatani (US 5998040 A) and Johnson (US 20140002220 A1).
Regarding Claim 11, Chiolerio does not expressly disclose wherein the first and second magnetically-hard layers may be different materials, such that the layers provide distinct electromagnetic properties with respect to each other. 
Nakatani discloses a similar invention wherein layers of the same type but of different compositions are used in order to provide layers of varying coercive force and anisotropy field (see Fig. 1; see Col. 2, lines 39-43). One of ordinary skill in the art would appreciate that the configuration of Nakatani be applicable to other magnets, such as permanent magnet configurations. 
Johnson also discloses a similar invention wherein the magnetic hard layer may comprise a combination of permanent magnet compositions (see para. [0027]).
It would have been obvious to have included for layers of the same type, differently compositioned layers, such as in the formation taught by Nakatani, and to provided different compositional combinations of permanent magnet layers, as taught by Johnson, such that the first and second magnetically hard layers are different materials for the invention disclosed by Chiolerio. One would be motivated to do this in order to tailor the coercive force and anisotropy field of the magnet (see teaching by Nakatani above). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. One of ordinary skill in the art would appreciate that layers of two different compositions (two different materials) would provide distinct electromagnetic properties relative to each other.

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to Claim 8 above, in further view of Hamano (US 6494968 B1).

Further, Hamano discloses wherein elongated particles, such as flakes, are used in permanent magnets to produce a leafing effect which improves residual magnetic flux density and maximum energy product (see Col. 3, lines 15-21 and 25-30; see Col. 4, lines 30-41; one of ordinary skill in the art would appreciate that a flake or ellipse plate-shaped particle would read on the broadest most reasonable interpretation of elongated).
It would have been obvious to one of ordinary skill in the art to have further included elongated particles, as such as Hamano, for the invention disclosed by Wang, in order to further improve residual magnetic flux density and maximum energy product (see teaching above by Hamano). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to Claim 8 above, in further view of Hamano (US 6494968 B1).
Regarding Claim 12, Chiolerio does not expressly disclose wherein the first magnetically-hard layer and the second magnetically-hard layer each include elongated particles at least partially shaped during hot deformation. However, it would be obvious that the particles in the magnetically hard layers of Chiolerio also be elongated as claimed because the magnet of Chiolerio is subjected to hot uniaxial pressing (see para. [0038]; one of ordinary skill in the art would appreciate that hot uniaxial pressing would at least partially shape the particles to be elongated). 
Additionally, the limitation “at least partially shaped during hot deformation” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 
Further, Hamano discloses wherein elongated particles, such as flakes, are used in permanent magnets to produce a leafing effect which improves residual magnetic flux density and maximum energy product (see Col. 3, lines 15-21 and 25-30; see Col. 4, lines 30-41; one of ordinary skill in the art would appreciate that a flake or ellipse plate-shaped particle would read on the broadest most reasonable interpretation of elongated).
It would have been obvious to one of ordinary skill in the art to have further included elongated particles, as such as Hamano, for the invention disclosed by Chiolerio, in order to further improve residual magnetic flux density and maximum energy product (see teaching above by Hamano). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735